From: Jacob Shamsian <jshamsian@insider.com>
Sent: Wednesday, August 25, 2021 3:15 PM
To: Langer, Jack <Jack.Langer@
Subject: Insider story about lawsuit between Nunes family members and Hearst

Hi Jack, I hope you're well. I'm a reporter for Insider (also known as Business Insider). I'm writing a story about a
brief that attorneys representing Hearst and Ryan Lizza filed to court Monday as part of a lawsuit from
members of the Rep. Devin Nunes' family.

The filing appears to have been improperly redacted. I was able to see what was under them by
copying and pasting the text. I am writing about the material under those improper redactions. One
such segment is from a deposition from Rep. Devin Nunes, where he says "my policy is, and I have a new
policy, that if you defame or slander me, I take you to court.” The attorneys described it as a "libel litigation
strategy" developed with Steven Biss, who represents members of his family in the lawsuit.

I wanted to reach out and see if you had any additional comment on the matter, whether about
the redactions themselves or the suggestion of some sort of secretly funded legal strategy
against members of the media.

I also wanted to ask — who is paying your bills? And if you won't name them specifically, is it a
commercial litigation funder? A third-party company paying fees in exchange for a portion of any
recovery? I'm happy to discuss that element on background if you prefer.

I'm planning to publish this story by EOD today.

Best,
Jacob Shamsian

--
Jacob Shamsian
Senior Reporter, Insider
C: (516) 983-2028
One Liberty Plaza, 8th FL, New York, NY 10006




           Case 5:20-cv-04003-CJW-MAR Document 153-1 Filed 09/03/21 Page 1 of 1
